                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

EPIC SYSTEMS CORPORATION, a
Wisconsin Corporation,
             Plaintiff/Counterclaim-Defendant,
                   v.                            Case No. 14-cv-00748-wmc

TATA CONSULTANCY SERVICES
LIMITED, an Indian Corporation;
and TATA AMERICA INTERNATIONAL
CORPORATION (d/b/a TCS America), a
New York Corporation,
           Defendants/Counterclaim-Plaintiffs.


     TATA CONSULTANCY SERVICES LIMITED AND TATA AMERICA
        INTERNATIONAL CORPORATION’S NOTICE OF APPEAL

   Notice is hereby given that defendants/counterclaim-plaintiffs Tata Consultancy

Services Limited and Tata America International Corporation hereby appeal to the

United States Court of Appeals for the Seventh Circuit from the Rule 54(a)

Judgment entered on October 3, 2017 (Dkt. 978), and all rulings, proceedings,

orders, findings, and decisions (whether oral or written) underlying that Judgment,

including, without limitation, the Amended Opinion and Order dated July 27, 2016

(Dkt. 944), the Opinion and Order dated September 29, 2017 (Dkt. 976), and the

Opinion and Order dated September 29, 2017 (Dkt. 977). Defendants/counterclaim-

plaintiffs also appeal from the Opinion and Order dated March 22, 2019 (Dkt. 1022),

and all rulings, proceedings, orders, findings, and decisions (whether oral or

written) underlying that Opinion and Order.
Dated:   March 22, 2019   Respectfully submitted,

                          By: /s/ Constantine L. Trela, Jr.
                          Constantine L. Trela, Jr. (pro hac vice)
                          Robert N. Hochman (pro hac vice)
                          SIDLEY AUSTIN LLP
                          One South Dearborn
                          Chicago, Illinois 60603
                          ctrela@sidley.com
                          rhochman@sidley.com
                          Telephone: (312) 853-7000
                          Fax: (312) 853-7036

                          Carter G. Phillips (pro hac vice)
                          SIDLEY AUSTIN LLP
                          1501 K Street, N.W.
                          Washington, District of Columbia 20005
                          cphillips@sidley.com
                          Telephone: (202) 736-8000
                          Fax: (202) 736-8711

                          Christopher M. Egleson (pro hac vice)
                          SIDLEY AUSTIN LLP
                          555 West Fifth Street, Suite 4000
                          Los Angeles, California 90013
                          cegleson@sidley.com
                          Telephone: (213) 896-6000
                          Fax: (213) 896-6600

                          Philip D. Robben
                          Melissa E. Byroade
                          KELLEY DRYE & WARREN LLP
                          101 Park Avenue
                          New York, New York 10178
                          probben@kelleydrye.com
                          mbyroade@kelleydrye.com
                          Telephone: (212) 808-7800
                          Fax: (212) 808-7897

                          Barbara A. Neider
                          Meg Vergeront
                          Jeffrey Mandell
                          STAFFORD ROSENBAUM LLP

                          2
222 West Washington Avenue
Suite 900
P.O. Box 1784
Madison, Wisconsin 53701-1784
bneider@staffordlaw.com
mvergeront@staffordlaw.com
Telephone: (608) 256-0226
Fax: (608) 259-2600

Attorneys for Defendants/Counterclaim-
Plaintiffs Tata Consultancy Services
Limited and Tata America
International Corporation




3
